Citation Nr: 0027956	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  99-11 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1963 to April 1967.

The current appeal arose from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO denied entitlement to 
service connection for hearing loss and vertigo.

In December 1998 the RO affirmed the determination previously 
entered, and granted entitlement to service connection for a 
right indirect inguinal hernioplasty with assignment of a 
noncompensable evaluation.  The veteran continued his appeal, 
and was issued a statement of the case in May 1999.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in October 1999, a transcript of which has been 
associated with the claims file.  At that time he withdrew 
the issue of entitlement to an initial compensable for 
service-connected right inguinal hernioplasty, and that issue 
is no longer part of his appeal.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

Statements on file from the veteran show he claims to suffer 
from tinnitus as the result of his active service.  As this 
claim has been neither procedurally prepared nor certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate consideration.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hearing loss is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

2.  The claim of entitlement to service connection for 
vertigo is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim of entitlement to service connection for 
vertigo is not well-grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  And while it need not be conclusive, it must be 
"possible".  See Kandik v. Brown, 9 Vet. App. 434, 439 
(1996).  

A claimant may submit some supporting evidence that justifies 
a belief by a fair and impartial individual that the claim is 
plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Epps v. Brown, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997);  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993); see also Meyer v. Brown, 9 
Vet. App. 425, 429 (1996).  

Further discussion of these exceptions are found with regard 
to "inherently incredibility" in Samuels v. West, 11 Vet. 
App. 433 (1998); or when "outside the scope of competence", 
in Jones v. West, 12 Vet. App. 383 (1999).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).  In fact, the Court has further recently held that VA 
is precluded from further developing the evidence absent a 
well-grounded claim.  See Morton v. West, 12 Vet. App. 477 
(1999).



Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, 212 F.3d 1255 (Fed. 
Cir. 2000).

Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2000).  

If not shown during service, service connection may be 
granted for organic disease of the nervous system 
(sensorineural hearing loss or vertigo due to neurological 
disability) if shown disabling to a compensable degree during 
the first post service year.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."



When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  

If the chronicity provision is not applicable, a claim may 
still be well grounded if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).


In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 71 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, op. cit.

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993) and Guimond v. Brown, 
6 Vet. App. 69 (1993).  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual Background

Service medical records show that on the veteran's enlistment 
examination in June 1963, he had no complaints of hearing or 
vertigo problems.  

On examination, his hearing acuity was measured as follows 
(American Standards Association (ASA) with International 
Standards Organization (ISO) equivalents in parentheses:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
0(10)
10(20)
5(10)
LEFT
-5(10)
-5(5)
0(10)
5(15)
0(5)

He had pure tone thresholds, in decibels of 15(25) and 25(35) 
in the right and left ears respectively, at 6,000 Hertz.

In October 1964 the veteran was seen for a sebaceous cyst in 
his right ear for the past two weeks.  On examination it was 
noted to be located in the lobe.  He was to return in two 
weeks.  He was subsequently seen in December 1964 when the 
cyst was excised from the right ear lobe without residuals or 
complications.  

The suture was removed several days later.  There was no 
indication that this had had any impact on his ear or 
resulted in any other residual.

In October 1966 a clinical notation is of record showing that 
the veteran stated that his right ear opened and closed on 
exhalation and inhalation.

The April 1967 separation examination report shows the 
veteran had no complaints of either defective hearing or 
vertigo.  On examination his hearing acuity was reported as 
15/15, bilaterally, on whispered and spoken voice.

Private treatment records show that in November 1994, the 
veteran complained of sudden onset of dizziness and vertigo 
with unsteadiness and nausea without vomiting.  He had had a 
history of tinnitus in the right ear for about 5 years but no 
history of chronic ear infections or bleeding from the ears.  
Acute labyrinthitis was diagnosed.

Additional private treatment records show that soon 
thereafter in November 1994, the veteran was seen at a 
private facility with complaints of having developed vertigo 
for the first time about 48 hours prior to admission, with 
the second episode following about 24 hours later.  He gave a 
history of hearing loss in the right ear which he attributed 
to firing of a gun near his ear.  He said at the time of 
admission that the hearing loss had been present for about 3 
years.  His near syncope was diagnosed, after specialized 
testing including computerized axial tomography (CAT) scan of 
the hear and magnetic resonance imaging (MRI) scan of the 
internal auditory canals, as due to peripheral 
vestibulopathy.

Private and VA outpatient treatment records from the late 
1990's show continued complaints of hearing loss and vertigo 
for which the veteran received care.  Audiometric evaluation 
in June 1998 was reported and showed moderate hearing loss 
from 250-5,000 Hertz and moderately severe loss at 8,000 
Hertz on the right, and normal hearing to 1,000 Hertz in the 
left ear, with mild to moderate hearing loss at 1,500 to 
8,000 Hertz in the left ear.  

More recent records confirm that the veteran has continued 
hearing loss and is a candidate for a hearing aid.

The veteran filed his initial claim for compensation in 1998.

At the October 1999 personal hearing at the RO the veteran 
provided a copy of documentation from his employer, McDonnell 
Douglas from June 1970 and April 1971.  The clinical 
notations were to the effect that he had had exposure to 
noise as a forklift operator and machinist, and using rivet 
guns and drills (as a civilian).  He also reported that he 
had exposure to noise in the Navy as an arresting gear 
operator.  Audiometry in 1970 showed hearing loss and the 
veteran was restricted from exposure to excessive noise.  In 
April 1971 audiology showed continued hearing loss, and the 
noise exposure restrictions were continued.  

The veteran testified that he was exposed to acoustic trauma 
in service when he served aboard aircraft carriers.  At that 
time he was near jet planes with engines turned up, and 
worked as an arresting air spotter.  

Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claims of entitlement to service connection for hearing 
loss and vertigo must be denied as not well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The record shows that the veteran does have a history of 
symptoms of hearing loss and vertigo in the 1990's, and some 
evidence of hearing impairment in the early 1970's.  He has 
argued (and testified) that the current hearing loss is due 
to noise exposure in service, and that the vertigo is 
associated therewith.  This is not confirmed by clinical 
records, which in fact, show normal hearing acuity at 
separation as measured by VA standards.  

And perhaps more importantly, he has a demonstrated post-
service history (as noted by his employer's records from 
1970-1971) of industrial noise exposure, clearly 
substantiating intercurrent possible cause.  In essence, he 
has utterly failed to provide medical evidence of a competent 
or reasonable nexus between his current hearing and vertigo 
disorders and service.  

There are no documented medical opinions or other competent 
evidence of record linking the veteran's current disorders to 
service.  Neither is there evidence that any chronic 
neurological or other underlying disease was shown in service 
or during an applicable presumption period.  Nor is there 
medical evidence of a relationship between the veteran's 
current hearing loss and syncopal or other problems and any 
alleged continuity of symptomatology.  See Voerth v. West, 13 
Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  Simply 
put, there is no competent medical evidence of record linking 
the veteran's hearing loss and vertigo with service or 
anything of service origin.

The veteran's own opinions and statements will not suffice to 
well ground his claims.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

Nor is the Board competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's current disorders are related to a disease or 
injury of service origin.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claims.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

To the contrary, he has merely stated that he was treated for 
hearing loss and other problems by a number of physicians 
whose records are not now available.  Nonetheless, a 
substantial quantity of VA and private records demonstrating 
the disabilities at issue is on file, but none of this 
evidence contains competent medical evidence linking hearing 
loss and/or vertigo to service.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board finds that the RO is not under a duty to assist the 
veteran in developing facts pertinent to his claims of 
entitlement to service connection for hearing loss and 
vertigo prior to the submission of a well grounded claim.  
Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

The veteran's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well grounded.  

In support of this contention the representative cites 
provisions of the VA Adjudication Procedure Manual M21-1.  
The representative cites to Part VI, 2.10f and 1.01b in 
support of the proposition that the RO must fully develop a 
claim prior to a determination of whether a claim is well 
grounded.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991);  
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999), prior to determining 
that a claim is not well grounded.  

In addition, it was more recently held that under 38 U.S.C.A. 
§ 5107(a), VA has a duty to assist only those appellants who 
have established well-grounded claims.  Epps v. Gober, 126 
F.3d 1464, 1469 (Fed. Cir. 1997).

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  The 
Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim, 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.  See Morton, supra.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

Pursuant to Morton, the Under Secretary for Benefits issued 
VBA Letter 20-99-60 in August 1999 in which it was stated 
that effective immediately, the provisions in M21-1, Part 
III, paragraph 1.03(a) and Part VI, paragraph 2.10(f) were 
rescinded.  It also was noted that there are currently no 
applicable exceptions to the rule that VA has no duty to 
assist the veteran absent a well-grounded claim.

The Board has determined, therefore, that in the absence of 
well-grounded claims for service connection for hearing loss 
and vertigo, VA currently has no duty to assist the veteran 
in developing his case on these issues.

As the veteran's claims of entitlement to service connection 
for hearing loss and vertigo are not well grounded, the 
doctrine of reasonable doubt has no application to his case.


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for hearing loss and 
vertigo, the appeal is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

 

